UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7713



LARRY G. HARVIN,

                                             Petitioner - Appellant,

          versus


COLIE L. RUSHTON; HENRY DARGAN MCMASTER,
Attorney General of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (CA-05-2596-3-GRA)


Submitted: January 26, 2006                 Decided:   February 3, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry G. Harvin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Larry G. Harvin, a state prisoner, seeks to appeal the

district      court’s     order    accepting     the       recommendation     of    the

magistrate judge and dismissing as successive his petition filed

under 28 U.S.C. § 2254 (2000).            The order is not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent     “a   substantial      showing      of   the   denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that      the     district     court’s       assessment      of    his

constitutional      claims        is   debatable      or    wrong     and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.            See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have independently

reviewed the record and conclude that Harvin has not made the

requisite      showing.        Accordingly,      we    deny       a   certificate       of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                            DISMISSED




                                        - 2 -